AO 245B (Rev. 05/15/20|8) Judgrnent in aCn`mina| Petty Case (Modifled) Page l of 1

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT oF cALIFoRNIA

 

 

 

L)__Vf___,__

l:| Was found guilty to count(s)
after a plea of not guilty. ' j - '
Accordingly, the defendant ls adjudged guilty of such count(s), Which involve the following offense(s):

 

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Oifenses Committed On or Ai’cer November l, 1987)
Miguel Angel MoraleS_De Jesus Case Nurnber: 3:lS-mj-22745-MDD _
Frank A Balistrieri j gil ,,
Defendant's At ornej>“"" ' j _ _ l :;
REGISTRATION NO. 80885298
THE DEFENDANT; b
pleaded guilty to count(s) l of Complaint
l
ij

Title & Section Nature of l()ffense Count Number§s[
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

U The defendant has been found not guilty on count(s)

 

|:| Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
TIME SERVED

® Assessment: $10 REMITTED [Xl Fine: NO FINE
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT lS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Friday, November 16, 2018
Date of Imposition of Sentence

MITM, ii siler i;,,

HoNoRABLE MITCHELL b. DEMBIN
UNITED sTATEs MAGISTRATE JUDGE

 

3:18-mj~22745-MDD

 

